DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ching et al. (US 2020/0020782).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	In re claim 1, Ching et al. teach a method for forming a semiconductor device structure, comprising:
forming a semiconductor fin structure 230A/230B ([0020]) over a substrate 205 (Fig. 2D);
forming a dielectric fin structure 240’ laterally spaced apart from the semiconductor fin structure 230A/230B (Fig. 2L);
forming a source/drain spacer 304 (i.e. an interfacial layer 304 acts as the source/drain spacer, as the interfacial layer 304 separates source/drain feature 315, see Fig. 2P) between the semiconductor fin structure 230A/230B and the dielectric fin structure 240’ (Fig. 2N);
etching an upper portion of the semiconductor fin structure 230A/230B to expose a lower portion 230A’ of the semiconductor fin structure 230A/230B (i.e. evolving from Fig. 2N to Fig. 2O); and
forming a source/drain feature 315 ([0037]) over the lower portion of the semiconductor fin structure 230A’ (Fig. 2O), wherein the source/drain spacer 304 is interposed between the source/drain feature 315 and the dielectric fin structure 240’.

	In re claim 4, Ching et al. teach forming a dummy gate structure 300B-300D ([0034]) across the semiconductor fin structure 230A/230B and the dielectric fin structure 240’; and forming a gate spacer 310 ([0036]) to partially cover the dielectric fin structure 240’ and the source/drain spacer 304 (Fig. 2O).
	
Allowable Subject Matter
Claims 10-20 are allowed.
Claims 2, 3, and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0020782.  The improvement comprises : (a) 
forming an isolation structure between the semiconductor fin structure and the dielectric fin structure, wherein the source/drain spacer is formed over the isolation structure (claim 3); the upper portion of the semiconductor fin structure comprises first semiconductor layers alternating with second semiconductor layers, and first semiconductor layers have a different lattice constant than the second semiconductor layers (claim 7); removing a first portion of the dielectric material to expose a sidewall of the dummy gate structure while leaving a second portion of the dielectric material covering sidewalls of the semiconductor fin structure to form source/drain spacers (claim 10); and recessing the insulating material to form a gap between the semiconductor fin structure and the dielectric fin structure (claim 15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Sep. 6, 2022



/HSIEN MING LEE/